Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 9/14/2022 has been entered.  
Claims 11-30 are pending.  
Claims 1-10 are cancelled.  
Claims 11-30 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (Pub. No.: US 20140286255 A1) in view of Harada et al. (Pub. No.: US 20190116489 A1), hereafter respectively referred to as Nam and Harada.  
In regard to Claim 11, Nam teaches A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors (receive path 300 in SS 116, Para. 34, FIGS. 1-3), cause the wireless device to: a first offset parameter (set of βoffsetPUSCH values for the first subframe, Para. 136) for uplink control information (UCI) transmission (when the UE is allowed to transmit a first type and a second type of PUSCH in different subframes, the channel estimation accuracy for UCI decoding varies over those two different types of PUSCH decoding.  To cope with this UCI decoding accuracy issues, it is proposed to be able to configure two sets of beta offsets for the UE.  Para. 139, FIG. 7) via the periodic resource allocation (subframe n, Para. 133, FIG. 7).  
Nam teaches a plurality of second offset parameters for UCI transmission (set of βoffsetPUSCH values for the second subframe, Para. 136).  
Nam teaches transmit a first UCI via a number of the first uplink resources, wherein the number of the first uplink resources is determined based on the first offset parameter (The Q' number of vREs to carry each types of UCI is determined by a function of a semi-statically higher-layer configured scaling parameter, called βoffsetPUSCH, Para. 114).  
Nam teaches an offset indicator value indicating one of the plurality of second offset parameters (For each of the first and the second types of PUSCH, βoffsetPUSCH values are defined for single codeword PUSCH transmission.  The first and the second types are respectively indexed by x, x=1 and 2.  For x=2, the following parameters are configured.  Single codeword PUSCH transmission offsets shall be configured to values with the higher layer signaled indexes Ioffset,xHARQ-ACK.  Para. 140, FIG. 7).  
Nam teaches transmit a second UCI via a number of the second uplink resources, wherein the number of the second uplink resources is determined based on the offset indicator value (The Q' number of vREs to carry each types of UCI is determined by a function of a semi-statically higher-layer configured scaling parameter, called βoffsetPUSCH, Para. 114 and 136).  
Nam fails to teach receive one or more radio resource control messages indicating: first uplink resources, of an uplink data channel, for a periodic resource allocation; a plurality of second offset parameters for UCI transmission via a dynamic grant; receive a downlink control information comprising: an uplink grant indicating second uplink resources of the uplink data channel.  
Harada teaches receive one or more radio resource control messages indicating: first uplink resources, of an uplink data channel (transmission timing based on the first UL grant illustrated in FIG. 10, Para. 150), for a periodic resource allocation (UCIs (A/Ns) that are retained for transmission, Para. 148, FIG. 10).  
Harada teaches a plurality of second offset parameters for UCI transmission via a dynamic grant (UCI retention operation in UCI transmission mode 3.  UCIs (A/Ns) that are transmitted based on UL grants, Para. 148, FIG. 10.  A/N1 to A/N4 are retained as UCIs that can be transmitted, Para. 150, FIG. 10).  [the examiner notes that FIG. 10 of Harada shows grant information associated with varying resources over time, including grant information within a first retention period (Y) configured to 6 ms, and grant information after the first retention period, and this is substantively the same as a “dynamic grant” of Claim 11].  
Harada teaches receive a downlink control information comprising: an uplink grant indicating second uplink resources of the uplink data channel (at the transmission timing based on the second UL grant illustrated in FIG. 10, A/N4 to A/N6 are retained, Para. 150, FIG. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada with the teachings of Nam since Harada provides a technique that controls transmission of uplink control information in the carriers based on the PUCCH cell configuration information (see Harada, Para. 12), which can be introduced into the system of Nam to ensure grant information properly indicates the necessary resources for uplink information transmissions.  


In regard to Claim 20, Nam teaches A system comprising: a base station comprising: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors (transmit path 200 in BS 102, Para. 33, FIGS. 1-3), cause the base station to: a first offset parameter (set of βoffsetPUSCH values for the first subframe, Para. 136) for uplink control information (UCI) transmission (when the UE is allowed to transmit a first type and a second type of PUSCH in different subframes, the channel estimation accuracy for UCI decoding varies over those two different types of PUSCH decoding.  To cope with this UCI decoding accuracy issues, it is proposed to be able to configure two sets of beta offsets for the UE.  Para. 139, FIG. 7) via the periodic resource allocation (subframe n, Para. 133, FIG. 7).  
Nam teaches a plurality of second offset parameters for UCI transmission (set of βoffsetPUSCH values for the second subframe, Para. 136).  
Nam teaches a wireless device comprising: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors (SS 116, Para. 34, FIGS. 1-3), cause the wireless device to: transmit a first UCI via a number of the first uplink resources, wherein the number of the first uplink resources is determined based on the first offset parameter (The Q' number of vREs to carry each types of UCI is determined by a function of a semi-statically higher-layer configured scaling parameter, called βoffsetPUSCH, Para. 114).  
Nam teaches an offset indicator value indicating one of the plurality of second offset parameters (For each of the first and the second types of PUSCH, βoffsetPUSCH values are defined for single codeword PUSCH transmission.  The first and the second types are respectively indexed by x, x=1 and 2.  For x=2, the following parameters are configured.  Single codeword PUSCH transmission offsets shall be configured to values with the higher layer signaled indexes Ioffset,xHARQ-ACK.  Para. 140, FIG. 7).  
Nam teaches transmit a second UCI via a number of the second uplink resources, wherein the number of the second uplink resources is determined based on the offset indicator value (The Q' number of vREs to carry each types of UCI is determined by a function of a semi-statically higher-layer configured scaling parameter, called βoffsetPUSCH, Para. 114 and 136).  
Nam fails to teach transmit one or more radio resource control messages indicating: first uplink resources, of an uplink data channel, for a periodic resource allocation; and a plurality of second offset parameters for UCI transmission via a dynamic grant; receive the one or more radio resource control messages; receive a downlink control information comprising: an uplink grant indicating second uplink resources of the uplink data channel.  
Harada teaches transmit one or more radio resource control messages indicating: first uplink resources, of an uplink data channel (transmission timing based on the first UL grant illustrated in FIG. 10, Para. 150), for a periodic resource allocation (UCIs (A/Ns) that are retained for transmission, Para. 148, FIG. 10).  
Harada teaches a plurality of second offset parameters for UCI transmission via a dynamic grant (UCI retention operation in UCI transmission mode 3.  UCIs (A/Ns) that are transmitted based on UL grants, Para. 148, FIG. 10.  A/N1 to A/N4 are retained as UCIs that can be transmitted, Para. 150, FIG. 10).  [the examiner notes that FIG. 10 of Harada shows grant information associated with varying resources over time, including grant information within a first retention period (Y) configured to 6 ms, and grant information after the first retention period, and this is substantively the same as a “dynamic grant” of Claim 1].  
Harada teaches receive the one or more radio resource control messages (transmission timing based on the first UL grant illustrated in FIG. 10, Para. 150).  
Harada teaches receive a downlink control information comprising: an uplink grant indicating second uplink resources of the uplink data channel (at the transmission timing based on the second UL grant illustrated in FIG. 10, A/N4 to A/N6 are retained, Para. 150, FIG. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harada with the teachings of Nam since Harada provides a technique that controls transmission of uplink control information in the carriers based on the PUCCH cell configuration information (see Harada, Para. 12), which can be introduced into the system of Nam to ensure grant information properly indicates the necessary resources for uplink information transmissions.  


Claim(s) 12-14, 22, 25-26 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Harada, and further in view of Qi et al. (Pub. No.: US 20090103561 A1), hereafter referred to as Qi.  
In regard to Claim 12, as presented in the rejection of Claim 11, Nam in view of Harada teaches the periodic resource allocation.  
Nam fails to teach the one or more radio resource control messages further indicate a periodicity parameter for the periodic resource allocation; and the first uplink resources are determined based on the periodicity parameter.  
Qi teaches the one or more radio resource control messages further indicate a periodicity parameter for the periodic resource allocation; and the first uplink resources are determined based on the periodicity parameter (the HARQ channel for a frame n+kxcycle is defined as channel (k mod M)+c; where c has a valid value as a HARQ channel number, and c<M, M is a total number of used HARQ channels, cycle is a periodicity parameter of the data packets, Para. 144).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Qi with the teachings of Nam in view of Harada since Qi provides a technique for utilizing a periodicity parameter, which can be introduced into the system of Nam in view of Harada to ensure transmissions are properly conducted in appropriate resources based on period information related to resource usage.  

In regard to Claim 13, as presented in the rejection of Claim 11, Nam in view of Harada teaches the first UCI.  
Nam fails to teach the first UCI comprises one or more first hybrid automatic repeat request (HARQ) feedback information; and the second UCI comprises one or more second HARQ feedback information.  
Qi teaches the first UCI comprises one or more first hybrid automatic repeat request (HARQ) feedback information; and the second UCI comprises one or more second HARQ feedback information (FIG. 8 for showing an example of the ACK bitmap of the UL HARQ. The first part of the ACK region is allocated for normal HARQ ACK feedbacks, and the second part of the ACK region is allocated for the first HARQ transmission of cyclically allocated bursts.  Para. 104, FIGS. 7-8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Qi with the teachings of Nam in view of Harada since Qi provides a technique for multiple HARQ feedbacks, which can be introduced into the system of Nam in view of Harada to enhance compensation against transmission errors and to promote complete transfer of intended data.  

In regard to Claim 14, as presented in the rejection of Claim 11, Nam in view of Harada teaches the first UCI.  
Nam fails to teach the first UCI or the second UCI are multiplexed in the uplink data channel.  
Qi teaches the first UCI or the second UCI are multiplexed in the uplink data channel (an OFDMA UL-MAP extended-2 IE for the uplink, Para. 108).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Qi with the teachings of Nam in view of Harada since Qi provides a technique for multiplexing uplink transmissions, which can be introduced into the system of Nam in view of Harada to ensure resource-efficient transmissions of feedback.  

In regard to Claim 22, as presented in the rejection of Claim 11, Nam in view of Harada teaches the first UCI.  
Nam fails to teach the first UCI or the second UCI are multiplexed in the uplink data channel.  
Qi teaches the first UCI or the second UCI are multiplexed in the uplink data channel (an OFDMA UL-MAP extended-2 IE for the uplink, Para. 108).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Qi with the teachings of Nam in view of Harada since Qi provides a technique for multiplexing uplink transmissions, which can be introduced into the system of Nam in view of Harada to ensure resource-efficient transmissions of feedback.  

In regard to Claim 25, as presented in the rejection of Claim 11, Nam in view of Harada teaches the first UCI.  
Nam fails to teach the first UCI comprises one or more first HARQ feedback information; and the second UCI comprises one or more second HARQ feedback information.  
Qi teaches the first UCI comprises one or more first HARQ feedback information; and the second UCI comprises one or more second HARQ feedback information (FIG. 8 for showing an example of the ACK bitmap of the UL HARQ. The first part of the ACK region is allocated for normal HARQ ACK feedbacks, and the second part of the ACK region is allocated for the first HARQ transmission of cyclically allocated bursts.  Para. 104, FIGS. 7-8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Qi with the teachings of Nam in view of Harada since Qi provides a technique for multiple HARQ feedbacks, which can be introduced into the system of Nam in view of Harada to enhance compensation against transmission errors and to promote complete transfer of intended data.  

In regard to Claim 26, as presented in the rejection of Claim 11, Nam in view of Harada teaches the first UCI.  
Nam fails to teach the one or more first HARQ feedback information are for one or more first downlink transmissions; and the one or more second HARQ feedback information are for one or more second downlink transmissions.  
Qi teaches the one or more first HARQ feedback information are for one or more first downlink transmissions; and the one or more second HARQ feedback information are for one or more second downlink transmissions (The control information in a frame n thus controls the first transmission (and its ACK allocation) of the HARQ processes of the cyclically allocated PHY bursts in frame n, and in future frames n+k*cycle preceding a change of cyclic allocation, Para. 95, FIG. 7.  FIG. 8 for showing an example of the ACK bitmap of the UL HARQ. The first part of the ACK region is allocated for normal HARQ ACK feedbacks, and the second part of the ACK region is allocated for the first HARQ transmission of cyclically allocated bursts.  Para. 104, FIGS. 7-8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Qi with the teachings of Nam in view of Harada since Qi provides a technique for multiple HARQ feedbacks, which can be introduced into the system of Nam in view of Harada to enhance compensation against transmission errors and to promote complete transfer of intended data.  

In regard to Claim 29, as presented in the rejection of Claim 11, Nam in view of Harada teaches the wireless device.  
Nam fails to teach the one or more first HARQ feedback information are for one or more first downlink transmissions; and the one or more second HARQ feedback information are for one or more second downlink transmissions.  
Qi teaches the one or more first HARQ feedback information are for one or more first downlink transmissions; and the one or more second HARQ feedback information are for one or more second downlink transmissions (FIG. 8 for showing an example of the ACK bitmap of the UL HARQ. The first part of the ACK region is allocated for normal HARQ ACK feedbacks, and the second part of the ACK region is allocated for the first HARQ transmission of cyclically allocated bursts.  Para. 104, FIGS. 7-8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Qi with the teachings of Nam in view of Harada since Qi provides a technique for multiple HARQ feedbacks, which can be introduced into the system of Nam in view of Harada to enhance compensation against transmission errors and to promote complete transfer of intended data.  

In regard to Claim 30, as presented in the rejection of Claim 11, Nam in view of Harada teaches the wireless device.  
Nam fails to teach the one or more first downlink transmissions correspond to one or more first downlink control information; a first transport block is transmitted via the second uplink resources in a first slot; and one or more first parameters in the one or more first downlink control information indicate transmission of the one or more first HARQ feedback information in the first slot.  
Qi teaches the one or more first downlink transmissions correspond to one or more first downlink control information; a first transport block is transmitted via the second uplink resources in a first slot; and one or more first parameters in the one or more first downlink control information indicate transmission of the one or more first HARQ feedback information in the first slot (The control information in a frame n thus controls the first transmission (and its ACK allocation) of the HARQ processes of the cyclically allocated PHY bursts in frame n, and in future frames n+k*cycle preceding a change of cyclic allocation, Para. 95, FIG. 7.  FIG. 8 for showing an example of the ACK bitmap of the UL HARQ. The first part of the ACK region is allocated for normal HARQ ACK feedbacks, and the second part of the ACK region is allocated for the first HARQ transmission of cyclically allocated bursts.  Para. 104, FIGS. 7-8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Qi with the teachings of Nam in view of Harada since Qi provides a technique for multiple HARQ feedbacks, which can be introduced into the system of Nam in view of Harada to enhance compensation against transmission errors and to promote complete transfer of intended data.  


Claim(s) 15-19, 21 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Harada, and further in view of Takeda et al. (Pub. No.: US 20180241518 A1), hereafter referred to as Takeda.  
In regard to Claim 15, as presented in the rejection of Claim 11, Nam in view of Harada teaches the first uplink resources.  
Nam fails to teach the first uplink resources correspond to a plurality of configured grants.  
Takeda teaches the first uplink resources correspond to a plurality of configured grants (SRSs for a maximum of eight user terminals are code-division multiplexed, Para. 29, FIG. 1B.  eSRS and the PUSCH are transmitted in the same PRB, the user terminal receives, from the radio base station, an L1/L2 control signal (e.g., a UL grant) that allocates (grants) a PUSCH, Para. 52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Nam in view of Harada since Takeda provides a technique for utilizing grants, which can be introduced into the system of Nam in view of Harada to ensure wireless devices are sufficiently informed of which resources are given for uplink transmissions.  

In regard to Claim 16, as presented in the rejection of Claim 11, Nam in view of Harada teaches the downlink control information.  
Nam fails to teach the downlink control information indicates a numerology of the uplink data channel.  
Takeda teaches the downlink control information indicates a numerology of the uplink data channel (the number of allocations of the uplink reference signal, Para. 35.  FIG. 5A shows 2-bit trigger information, Para. 65).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Nam in view of Harada since Takeda provides a technique for information related to numbering of allocations, which can be introduced into the system of Nam in view of Harada to communicate information that indicates number values for managing signals transmitted across wireless resources.  

In regard to Claim 17, as presented in the rejection of Claim 11, Nam in view of Harada teaches the first UCI.  
Nam fails to teach the first UCI are multiplexed in the uplink data channel by rate matching the uplink data channel.
Takeda teaches the first UCI are multiplexed in the uplink data channel by rate matching the uplink data channel (in the case of rate-matching the PUSCH, the user terminal encodes the uplink data at a predetermined code rate, Para. 51, FIG. 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Nam in view of Harada since Takeda provides a technique for rate-matching, which can be introduced into the system of Nam in view of Harada to improve the uplink transmissions across wireless resources.  

In regard to Claim 18, as presented in the rejection of Claim 11, Nam in view of Harada teaches the first UCI.  
Nam fails to teach the first UCI are multiplexed in the uplink data channel by puncturing the uplink data channel.  
Takeda teaches the first UCI are multiplexed in the uplink data channel by puncturing the uplink data channel (the user terminal punctures the PUSCH, and punctures the encoding bit sequence, Para. 51, FIG. 3A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Nam in view of Harada since Takeda provides a technique for puncturing signals, which can be introduced into the system of Nam in view of Harada to improve the uplink transmissions across wireless resources.  

In regard to Claim 19, as presented in the rejection of Claim 11, Nam in view of Harada teaches the second UCI.  
Nam fails to teach the second UCI are multiplexed in the uplink data channel by rate matching the uplink data channel.
Takeda teaches the second UCI are multiplexed in the uplink data channel by rate matching the uplink data channel (in the case of rate-matching the PUSCH, the user terminal encodes the uplink data at a predetermined code rate, Para. 51, FIG. 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Nam in view of Harada since Takeda provides a technique for rate-matching, which can be introduced into the system of Nam in view of Harada to improve the uplink transmissions across wireless resources.  

In regard to Claim 21, as presented in the rejection of Claim 11, Nam in view of Harada teaches the second UCI.  
Nam fails to teach the second UCI are multiplexed in the uplink data channel by puncturing the uplink data channel.  
Takeda teaches the second UCI are multiplexed in the uplink data channel by puncturing the uplink data channel (the user terminal punctures the PUSCH, and punctures the encoding bit sequence, Para. 51, FIG. 3A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Nam in view of Harada since Takeda provides a technique for puncturing signals, which can be introduced into the system of Nam in view of Harada to improve the uplink transmissions across wireless resources.  

In regard to Claim 27, as presented in the rejection of Claim 11, Nam in view of Harada teaches the wireless device.  
Nam fails to teach a first transport block is transmitted via the second uplink resources and comprises data from one or more logical channels based on the numerology.  
Takeda teaches a first transport block is transmitted via the second uplink resources and comprises data from one or more logical channels based on the numerology (FIG. 5A shows 2-bit trigger information, Para. 65.  The DL assignment is a type of L1/L2 control signal for instructing the transmission of the uplink control signal. When the user terminal receives the L1/L2 control signal, the eSRS is transmitted using the radio resources indicated by the eSRS allocation information, Para. 69).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Nam in view of Harada since Takeda provides a technique for information related to numbering of allocations, which can be introduced into the system of Nam in view of Harada to communicate information that indicates number values for managing signals transmitted across wireless resources.  

In regard to Claim 28, as presented in the rejection of Claim 11, Nam in view of Harada teaches the wireless device.  
Nam fails to teach the first transport block comprises data from one or more logical channels based on the numerology.  
Takeda teaches the first transport block comprises data from one or more logical channels based on the numerology (the eSRS is transmitted using the radio resources indicated by the eSRS allocation information, and the PUCCH is used to transmit the delivery acknowledgement information, Para. 69).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Nam in view of Harada since Takeda provides a technique for information related to numbering of allocations, which can be introduced into the system of Nam in view of Harada to communicate information that indicates number values for managing signals transmitted across wireless resources.  


Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Harada, Qi, and further in view of Takeda.  
In regard to Claim 23, as presented in the rejection of Claim 11, Nam in view of Harada teaches the first uplink resources.  
Nam fails to teach the first uplink resources correspond to a plurality of configured grants.  
Takeda teaches the first uplink resources correspond to a plurality of configured grants (SRSs for a maximum of eight user terminals are code-division multiplexed, Para. 29, FIG. 1B.  eSRS and the PUSCH are transmitted in the same PRB, the user terminal receives, from the radio base station, an L1/L2 control signal (e.g., a UL grant) that allocates (grants) a PUSCH, Para. 52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Nam in view of Harada since Takeda provides a technique for utilizing grants, which can be introduced into the system of Nam in view of Harada to ensure wireless devices are sufficiently informed of which resources are given for uplink transmissions.  

In regard to Claim 24, as presented in the rejection of Claim 11, Nam in view of Harada teaches the downlink control information.  
Nam fails to teach the downlink control information indicates a numerology of the uplink data channel.  
Takeda teaches the downlink control information indicates a numerology of the uplink data channel (the number of allocations of the uplink reference signal, Para. 35.  FIG. 5A shows 2-bit trigger information, Para. 65).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Nam in view of Harada since Takeda provides a technique for information related to numbering of allocations, which can be introduced into the system of Nam in view of Harada to communicate information that indicates number values for managing signals transmitted across wireless resources.  


Response to Arguments
I. Arguments for the Double Patenting Rejection  
Applicant’s arguments, see page 6, filed 9/14/2022, with respect to the Double Patenting Rejection have been fully considered and are persuasive.  The Double Patenting Rejection has been withdrawn. 


II. Arguments for the Claim Rejections under 35 USC § 103  
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive.  Page 7 of the Remarks presents the argument that The above features recite a two-tiered approach for determining a number of uplink resources for transmitting UCI.  This argument is not persuasive.  The claims do not recite the words tiered or tier, and the Specification also does not recite the words tiered or tier.  If there are features of the Specification related to a type of tier, such features are not positively recited in the claims.  


Page 7 of the Remarks presents the argument that In the first tier, the wireless device "receiv[es] . . . one or more radio resource control messages comprising . . . a plurality of second offset parameters for UCI transmission.".  This argument is not persuasive.  Claim 11 recites: “a plurality of second offset parameters for UCI transmission via a dynamic grant” (emphasis added).  The rejection of Claim 11 presents the Harada reference as teaching a “dynamic grant”.  Harada teaches in Para. 148, FIG. 10: “UCIs (A/Ns) that are transmitted based on UL grants” (emphasis added).  FIG. 10 of Harada shows time intervals for transmissions of UCIs (A/Ns) related to received UL grants, and this is substantively the same as a plurality of second offset parameters for UCI transmission via a dynamic grant of Claim 11.  
A person of ordinary skill in the art would see that the UL grants of Harada can be introduced into the system of Nam for conveying the set of βoffsetPUSCH values for a second subframe to a UE of Nam.  
The examiner notes that Claim 11 does not clearly require that a “plurality of second offset parameters for UCI transmission” are actually indicated in “one or more radio resource control messages”.  In Clam 11, the limitation “and a plurality of second offset parameters for UCI transmission via a dynamic grant” is preceded by a semicolon “;”, and is separated by that semicolon “;” from the limitation “receive one or more radio resource control messages indicating: first uplink resources, of an uplink data channel, for a periodic resource allocation”.  
In other words, Claim 11 does not clearly require that “a plurality of second offset parameters for UCI transmission via a dynamic grant” is indicated in any of the “radio resource control messages”.  The examiner notes that Claim 1 recites: “a plurality of second offset parameters for UCI transmission via a dynamic grant” (emphasis added).  It is not clear in the language of Claim 11 that the second offset parameters obtained “via a dynamic grant”, are also indicated in “radio resource control messages”.  In other words, since a “dynamic grant” is utilized to directly obtain the second offset parameters in one limitation, it is unclear how this is related to the radio resource control messages recited in a separate limitation.  
Although Claim 11 clearly requires that the radio resource control messages are “indicating: first uplink resources", Claim 11 does not clearly require that the radio resource control messages are indicating “a plurality of second offset parameters for UCI transmission via a dynamic grant”.  However, Claim 11 does clearly require a wireless device comprising “a plurality of second offset parameters for UCI transmission via a dynamic grant” (emphasis added), and as previously presented, this is taught by the combination of Nam and Harada.  
If there are features of the Specification clarifying how the "dynamic grant” is related to the “radio resource control messages”, these features are not positively recited in the language of Claim 11.  


Page 7 of the Remarks presents the argument that Then, in the second tier, the wireless device "receiv[es] . . . a downlink control information comprising . . . an offset indicator value indicating one of the plurality of second offset parameters,".  This argument is not persuasive.  As similarly presented above, Claim 11 does not recite the words tiered or tier, and Claim 11 does not clearly require that “an offset indicator value” is actually comprised within “downlink control information”.  
In Clam 11, the limitation “and an offset indicator value indicating one of the plurality of second offset parameters” is preceded by a semicolon “;”, and is separated by that semicolon “;” from the limitation “receive a downlink control information comprising: an uplink grant indicating second uplink resources of the uplink data channel”.  It is not clear in the language of Claim 11 that “an offset indicator value indicating one of the plurality of second offset parameters” is actually comprised within “downlink control information”.  
Although Claim 11 clearly requires “a downlink control information comprising: an uplink grant indicating second uplink resources of the uplink data channel”, Claim 11 does not clearly require that “downlink control information” is comprising “a plurality of second offset parameters for UCI transmission via a dynamic grant”.  


Pages 7-8 of the Remarks presents the argument that Although Nam discloses that the set of βoffsetPUSCH values are configured according to tables 8.6.3-1, 2, and 3 (see Nam, ¶¶ 137-140), Nam does not disclose that the set of βoffsetPUSCH values are received, by a wireless device, via one or more radio resource control messages as required by the first tier of the claimed two-tiered approach.  This argument is not persuasive.  Claim 11 recites: “A wireless device comprising: … and a plurality of second offset parameters for UCI transmission via a dynamic grant”.  Claim 11 requires that the wireless device comprises the plurality of second offset parameters “via a dynamic grant”, but Claim 11 does not clearly require that the plurality of second offset parameters are indicated in “radio resource control messages”.  The limitation “and a plurality of second offset parameters for UCI transmission via a dynamic grant” is contained between two semicolons “;” under the preamble “A wireless device comprising:”.  
The above limitation is separate from the step to “receive one or more radio resource control messages indicating: first uplink resources, of an uplink data channel, for a periodic resource allocation”, which is separately contained between two different semicolons “;” under the preamble “A wireless device comprising:” of Claim 11.  


Page 8 of the Remarks presents the argument that In fact, Nam does not disclose any specific method by which the set of of βoffsetPUSCH values are received by a wireless device and appears to simply assume that a wireless device comprises the set of βoffsetPUSCH values.  This argument is not persuasive.  Claim 11 recites: “A wireless device comprising: … and a plurality of second offset parameters for UCI transmission via a dynamic grant”.  The rejection of Claim 11 presents the Harada reference as teaching a “dynamic grant”.  Harada teaches in Para. 148, FIG. 10: “UCIs (A/Ns) that are transmitted based on UL grants” (emphasis added).  FIG. 10 of Harada shows time intervals for transmissions of UCIs (A/Ns) related to received UL grants, and this is substantively the same as a plurality of second offset parameters for UCI transmission via a dynamic grant of Claim 11.  
	


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHIRAG G SHAH can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
11-5-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477